Citation Nr: 0304921	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  Within the referenced rating 
decision, the RO denied the veteran's claim seeking 
entitlement to service connection for PTSD.  The veteran has 
perfected a timely appeal with respect to the RO's March 2000 
rating decision. 

The veteran elected to have a video conference in lieu of a 
personal hearing in conjunction with this appeal.  The 
videoconference was held in December 2002 before the 
undersigned Veterans Law Judge.  At the time of the veteran's 
hearing, his authorized representative submitted additional 
evidence pertinent to the veteran's pending claim.  There is 
no indication in the record, or the hearing transcript 
indicating the veteran waived consideration of this 
particular evidence by the RO prior to the direct submission 
of this evidence to the Board; however, a review of the RO's 
September 2000 Statement of the Case and March 2002 
Supplemental Statement of the Case nevertheless indicates 
that such evidence has received RO consideration despite such 
evidence having been submitted directly to the Board at the 
time of the veteran's December 2002 video conference.  
Accordingly, the Board determines that the veteran has not 
been prejudiced.  But see, 67 Fed. Reg. 3,099, 3,105 (Jan. 
22, 2002) (effective February 22, 2002, 38 C.F.R. § 20.1304 
was revised by removing the requirement for a written waiver 
of RO consideration prior to review of evidence submitted 
directly to the Board.)


FINDINGS OF FACT

1.  There is credible evidence which supports that the 
veteran experienced enemy attacks while serving in Vietnam.

2.  The veteran has been diagnosed with PTSD, and symptoms of 
this condition have been medically attributed to the 
veteran's self-reported stressful in-service experiences.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his claim 
seeking entitlement to service connection for PTSD, the 
veteran has received the degree of notice which is 
contemplated by law.  In March 2000, the veteran was 
initially provided with a copy of the RO's rating action 
which first denied his claim.  Thereafter, by way of a 
September 2000 Statement of the Case and a subsequent March 
2002 Supplemental Statement of the Case, both of which were 
also provided to the veteran, detailed notice was rendered 
regarding the particular evidence needed to substantiate his 
claim in accordance with VA regulations governing service 
connection for PTSD.  The veteran likewise received notice 
regarding the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  
In addition, the veteran and his representative were sent a 
VA letter, dated in April 2001, which discussed VA's duty to 
notify the veteran about what information and evidence was 
needed to grant the benefit sought, and what the evidence 
needed to show in order to establish service connection.  By 
that same letter, the veteran and his representative were 
specifically notified of the information and evidence that VA 
would obtain, the evidence that the veteran was expected to 
provide, and that the veteran was ultimately responsible for 
providing the evidence needed to support his claim.  Finally, 
the RO's above-referenced rating decision, Statement of the 
Case, and Supplemental Statement of the Case additionally 
provided the veteran with the reasons and overall rationale 
for the determination made regarding his claim for service 
connection.  Therefore, the Board is satisfied that the RO 
had complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also discloses that VA had additionally met its 
duty to assist the veteran in obtaining evidence necessary 
for purposes of substantiating his claim for service 
connection.  First, the RO made reasonable efforts to develop 
the record in that the veteran's in-service personnel and 
medical records were obtained and associated with the claims 
folder.  Following the receipt of the veteran's claimed in-
service stressors, the RO sought verification of such 
stressors from the United States Armed Services Center for 
Research of Unit Records (USACRUR).  Lastly, in December 2002 
the veteran was provided with an opportunity to provide 
personal testimony before the undersigned Veterans Law Judge.  
Thus, the Board is satisfied that all facts pertinent to the 
veteran's claim for service connection for PTSD have been 
properly developed.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's appeal is 
ready for appellate review.

II.  Service Connection.

In general, service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.304(f), VA has set 
forth more detailed requirements for the establishment of 
service connection for PTSD.  

The requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) include the following: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2002).

Where combat is verified through recognized military 
citations or other supportive evidence, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual existence and no further 
development for corroborative evidence will be required, 
provided that veteran's testimony is satisfactory, that is 
credible and consistent with circumstances, conditions, and 
hardships of service.  38 U.S.C.A. § 1154(b) (West2002); 
38 C.F.R. § 3.304(d)(f) (2002); see also, Collette v. Brown, 
82 F.3d 389, 393 (1996) (holding "satisfactory or other 
evidence" under 38 U.S.C.A. § 1154(b) means "credible 
evidence."); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The veteran's personnel records indicate he served in Vietnam 
from March 1967 to March 1968.  During this time, the veteran 
was attached to the 758th Supply and Service Company, and his 
military occupational specialty was that of a heavy vehicle 
truck driver.  The veteran has not alleged that he engaged in 
combat with the enemy while serving in Vietnam, however, he 
does cite ongoing problems with PTSD related to his overall 
experiences in Vietnam, namely enemy attacks.

A psychology note, dated in November 1999, indicates the 
veteran reported that while in Vietnam, they [members of his 
helicopter base camp] were mortared regularly.  According to 
the veteran, certain reminders such as diesel fuel, 
helicopters, jets, and sirens are unpleasant, and can trigger 
an increase in his heart rate.

Affidavits submitted by the veteran's fellow servicemen in 
Vietnam (the 758th Supply and Service Company) are consistent 
with the veteran's assertions, in that these men also alleged 
their Company experienced enemy attacks during the time 
period of March 19767 to March 1968.  One particular incident 
which was described by two of the veteran's fellow servicemen 
occurred in February 1968.  On this particular occasion, the 
Company experienced an enemy rocket attack.  Specifically, 
'one of the rockets landed in the post POL Supply Point, 
which was under the control of the 758th Supply and Service 
Company.  The rocket then started a fire in the propane 
storage area.'

In January 2002 the USACRUR confirmed that a 1968 historical 
extract submitted by the 758th Supply and Service Company did 
in fact document an attack on the Petroleum, Oils and 
Lubricants (POL) area, which damaged the propane storage on 
February 12, 1968.  The Board finds that while the 
aforementioned historical extract does not specifically state 
that the veteran was present during the listed attack, the 
fact that the veteran was stationed with the relevant Company 
during the relevant time period that such attack occurred 
would strongly suggest that he was in fact, exposed to that 
attack.  See Pentecost v. Principi, No. 00-2083 (U.S. Vet. 
App. May 24, 2002); see also  Suozzi v. Brown, 10 Vet. App. 
307 (1997) (every detail of a claimed stressor is not 
required).

Accordingly, as required under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d)(f), there is credible evidence of the 
veteran's alleged exposure to enemy attack during his tour of 
duty in Vietnam.  Moreover, based on the veteran's October 
and November 1999 psychiatric evaluations, the Board finds 
that the medical evidence of record supports a finding that 
the veteran carries a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a), which has been attributed to his 
Vietnam service.  In light of both the veteran's PTSD 
diagnosis and the credible evidence which is consistent with 
the conditions and circumstances in Vietnam as described by 
the veteran, the Board determines that entitlement t service 
connection for PTSD is warranted under 38 C.F.R. § 3.304 
(2002).


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

